UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7855



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RICHARD S. FOWLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
94-216)


Submitted:   April 18, 2003                   Decided:   May 5, 2003


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard S. Fowler, Appellant Pro Se. Odessa Palmer Jackson, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard S. Fowler appeals the district court’s order denying

his motion for reduction of sentence.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. See United States v. Fowler,

No. CR-94-216 (D. Md. Oct. 22, 2002).   We grant the motion to file

an addendum to the informal brief and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2